                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 EQUAL EMPLOYMENT                              )
 OPPORTUNITY COMMISSION,                       )
                                               )
          Plaintiff,                           )
                                               ) No. 3:17-cv-01306
 v.                                            )
                                               ) Judge Richardson
 CUMMINS, INC., d/b/a Cummins                  )
 Business Services                             )
                                               )
          Defendant.


                                   CONSENT DECREE


         Plaintiff Equal Employment Opportunity Commission (the Commission) instituted this

action against Defendant Cummins, Inc. (Cummins) under Section 6(d)(1) and 15(a)(2) of the

Equal Pay Act (the EPA), as incorporated into the Fair Labor Standards Act, 29 U.S.C. §§

206(D)(1) and 215(a)(2), and Section 703 of Title VII of the Civil Rights Act of 1964, codified

at 42 U.S.C. § 2000e-2(a)(1) (“Title VII”). The Commission’s Complaint, filed on September 26,

2017, alleges that since August 2016, Cummins paid Krista Clements, a former female Life

Events Power User, wages less than the rates paid to a similarly situated male Life Events Power

User. The Commission further alleges the male employee performed the same or substantially

similar work at Cummins Business Services’ facility in Nashville, Tennessee.

         In reaching this Consent Decree, the Commission and Cummins engaged in negotiations.

The Commission and Cummins enter into a settlement of this litigation based on EEOC Charge

No. 494-2017-00414 filed by Clements against Cummins.

         A. The Commission and Cummins hereby stipulate and consent to the entry of this

            Consent Decree (Decree).



      Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 1 of 32 PageID #: 277
         B. This Decree does not constitute a finding on the merits of the case and shall not be

            deemed an admission of liability by Cummins, its officers, agents, or successors. The

            Commission and Cummins have consented to entry of this Decree to avoid the

            additional expense that continued litigation of this case would involve.

         C. This Decree constitutes the complete and exclusive agreement between the

            Commission and Cummins with respect to the matters referenced herein. No waiver,

            modification, or amendment of any provision of this Decree shall be effective unless

            made in writing. The parties have not made any representations or inducements to

            compromise this action, other than those recited or referenced in this Decree.

         D. In the event the Court does not approve this Decree, the Commission and Cummins

            agree neither party will attempt to admit the Decree in evidence in this or any

            subsequent lawsuit.

After examining the terms of this Decree, and based on the pleadings, record, and stipulations of

the parties, the Court hereby APPROVES the Decree and FINDS:

I.       JURISDICTION

         This Court has jurisdiction over the parties and the subject matter of this action.

II.      FINDINGS

         A. This Decree furthers the purposes of Title VII, the EPA, and the public interest.

         B. The terms of this Decree constitute a fair and equitable settlement of this action.

         C. The parties reached the terms of the Decree by a process of negotiation and

            compromise.

         D. This Decree conforms to the Federal Rules of Civil Procedure, Title VII, and the

            EPA, and does not derogate the rights or privileges of any person.



                                                   2

      Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 2 of 32 PageID #: 278
          E. This Decree represents the final and binding agreement between the Commission and

             Cummins, its directors, officers, agents, employees, successors or assigns, and all

             persons in active concert or participation with Cummins.

          F. The Commission and Cummins agree to the entry of this Decree to resolve all claims

             raised by the Commission in its Complaint in Civil Action No. 3:17-cv-01306.

III.      SCOPE AND DURATION OF THIS DECREE

          A. This Decree resolves all issues and claims arising out of Clements’ Charge of

             Discrimination (EEOC Charge No. 494-2017-00414) filed against Cummins, Inc. and

             the Commission’s Complaint in Civil Action No. 3:17-cv-01306, alleging unlawful

             payment of wages to an employee of one sex at rates less than the rates paid to an

             employee of the opposite sex.

          B. The Duration of this Decree and all obligations shall remain for two and a half (2 1/2)

             years from the date of its entry by the Court.

          C. During the term of this Decree, the Court shall retain jurisdiction over this case for

             purposes of compliance and to resolve any disputes that may arise.

          D. The terms of this Decree shall only apply to Cummins Business Services in Nashville,

             Tennessee (“CBS”) unless otherwise provided below.

IV.       INJUNCTION

          A. The Decree enjoins CBS, its officers, agents, management (including supervisory

             employees), successors and assigns, and all those in active concert or participation

             with them, or any of them, from discriminating against an employee or applicant on

             the basis of sex. This injunction includes, but is not limited to, a prohibition against

             discrimination in compensation on the basis of sex.



                                                   3

       Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 3 of 32 PageID #: 279
         B. During the term of this Decree, CBS, its officers, agents, management (including

            supervisory employees), successors and assigns, and all those in active concert or

            participation with them, shall not rely solely on prior salary in shaping its

            compensation package for external hires or internal promotions. If at any time,

            including but not limited to calibration/rating and ranking or due to a complaint, CBS

            learns of a pay disparity within CBS between male and female employees performing

            substantially the same work, CBS will promptly investigate and take appropriate

            action as necessary to remedy any unlawful pay disparity.

V. NO LIMITATION OF RIGHTS

         Except as otherwise provided for in this Decree, nothing, either by inclusion or exclusion,

         limits Cummins’ (including CBS’) obligations under Title VII or the EPA, or limits the

         Commission’s authority to process or litigate any discrimination charge, which the

         Commission may file against Cummins in the future.

VI.      POLICIES

         A. CBS has implemented and shall maintain the following policies:

            Equal Employment Opportunity and Affirmative Action, Employee Non-retaliation,

            and Treatment of Each Other at Work Policy (Exhibit A).

         B. These policies are available, and will continue to be available, to all employees via

            the company’s intranet. Within ninety (90) days of the entry of this Consent Decree,

            CBS shall direct all employees to review the policies. CBS shall continue to distribute

            these polices to all newly hired individuals and internal candidates for promotion.

         C. CBS shall modify its Equal Employment Opportunity and Affirmative Action Policy

            to provide that employees may make complaints alleging discrimination in the terms



                                                  4

      Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 4 of 32 PageID #: 280
           and conditions of employment using the same complaint procedure outlined in its

           Treatment of Each Other at Work Policy.


VII.    TRAINING

        A. On or before December 31, 2019, CBS will provide training on the provisions of Title

           VII and the EPA to its human resources employees and management personnel

           employed at CBS. CBS will provide this training in “live” format, to the extent

           feasible.

        B. For individuals not covered by the training in Section A, beginning in 2019, CBS

           shall provide training to all personnel on the provisions of Title VII and the EPA, as

           well as its policies and procedures for reporting discrimination complaints. The first

           such training will occur no later than December 31, 2019 and the second will occur

           no later than December 31, 2020.

        C. CBS shall submit certification of completion of training to EEOC-MEDO-decree-

           monitoring@eeoc.gov.

VIII.   POSTING TO EMPLOYEES

        A. CBS shall post and cause to remain posted at CBS the posters required for display in

           the workplace under 42 U.S.C. §2000e-10.

        B. Within 10 business days after the entry of this Decree, CBS shall post same-sized

           copies of the Notice attached as Exhibit B to this Decree on the bulletin boards

           usually used for communicating human resources matters to employees at CBS. The

           notice shall remain in place for the term of this Decree.




                                                 5

   Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 5 of 32 PageID #: 281
IX.      RECORDKEEPING AND REPORTING

         A. CBS will comply with all recordkeeping obligations under the laws prohibiting

            discrimination.

         B. Within five days of December 31, 2019 and December 31, 2020, CBS shall provide

            the Commission with a list of all complaints of discrimination on the basis of sex or

            pay discrimination made during the prior year by individuals employed in a salary

            level 4 position at CBS or applicants applying for employment in a salary level 4

            position at CBS with a description of the allegation made, including:

                a. The name of the complaining party;

                b. A description of the facts of the complaint; and

                c. A description of CBS’ actions in response to the complaint.

         C. CBS shall submit the report described in Section B, above, to EEOC-MEDO-decree-

            monitoring@eeoc.gov.

         D. Upon the Commission’s request, CBS shall make the underlying complaint available

            to the Commission within ten (10) days of the request.

X.       MONETARY REMEDY

         A. Cummins agrees to pay the gross sum of $77,500 to Clements in full and final

            settlement of the claims alleged in the Commission’s Complaint against Cummins

            (“the settlement payment”). Cummins shall make the settlement payment as follows:

                (1)    Payment to Clements attributable to alleged lost wages in the amount

                of Four Thousand Dollars ($4,000), less applicable taxes and withholdings,

                for which Cummins shall issue a Form W-2; and




                                                 6

      Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 6 of 32 PageID #: 282
            (2)     Payment to Clements attributable to alleged non-wage, emotional

            distress damages in the amount of $73,500, for which Cummins shall issue a

            Form 1099.

     B. In consideration for the settlement payment, Clements shall execute the release of

        claims attached as Exhibit C to this Decree.

     C. Cummins shall deliver the settlement payment in the form of a cashier’s check to

        Clements within fifteen (15) days of Cummins’ receipt of (a) an executed release,

        Exhibit C to this Decree, (b) an IRS form W-9 completed and signed by Clements,

        and (c) entry of the Decree by the Court, whichever is latest. At the same time,

        Cummins shall provide the Commission a copy of the cashier’s check via email to

        EEOC-MEDO-decree-monitoring@eeoc.gov.

XI. NOTIFICATION OF SUCCESSORS

     Cummins shall provide notice and a copy of this Decree to any successors, assigns,

     subsidiaries, affiliates, any other corporation or other entity that acquires Cummins, and

     any other corporation or other entity into which Cummins may merge, or with which

     Cummins may consolidate. The successors, assigns, acquiring entities, and any surviving

     entities upon merger or consolidation shall be fully liable for complying with the terms of

     the Decree. Cummins shall provide notice to the Commission 45 days prior to any

     assignment, succession, acquisition, merger, or consolidation affecting Cummins.

XII. DISPUTE RESOLUTION

     If at any time during the term of the Decree, the Commission and Cummins have a

     dispute or disagreement as to the application, implementation, or interpretation of this

     Decree, the Commission shall give written notice detailing the perceived dispute or



                                              7

  Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 7 of 32 PageID #: 283
        disagreement to Cummins. Upon receipt of such notice, Cummins shall have thirty (30)

        days to investigate and respond in writing to the allegation before the Commission may

        apply to the Court for appropriate relief. The dispute resolution proceedings in this

        Section do not apply to those cases where the Commission has determined the need to

        seek immediate injunctive or other extraordinary relief.

XIII.   COMPLIANCE REVIEW

        During the term of this Decree, the Commission may review CBS’ and/or Cummins’ (as

        applicable) compliance with the provisions of this Decree upon written notice to

        Cummins’ attorneys of record at least ten (10) business days in advance of any inspection

        of Cummins’ documents or premises. After receipt of the notice, Cummins shall allow

        representatives of the Commission to review Cummins’ compliance with this Decree by

        inspecting and photocopying relevant, non-privileged documents and records of CBS,

        interviewing employees and management officials of CBS on its premises related to

        compliance with this Agreement, and inspecting CBS’ premises.

XIV. COSTS AND ATTORNEYS’ FEES

        Each party to this Decree shall bear its own expenses, costs, and attorneys’ fees.




                                                 8

   Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 8 of 32 PageID #: 284
By the Court:

SO ORDERED, ADJUDGED AND DECREED on this 29th day of March, 2019.



                                    ELI RICHARDSON
                                    UNITED STATES DISTRICT JUDGE



By Consent:                         EQUAL EMPLOYMENT OPPORTUNITY
                                    COMMISSION

                                    James Lee
                                    Deputy General Counsel

                                    Gwendolyn Young Reams
                                    Associate General Counsel

                                    s/Faye A. Williams
                                    FAYE A. WILLIAMS (TN Bar No. 11730)
                                    Regional Attorney
                                    MARKEISHA K. SAVAGE (TN Bar No. 024693)
                                    Trial Attorney

                                    EQUAL EMPLOYMENT OPPORTUNITY
                                    COMMISSION
                                    1407 Union Ave., Suite 900
                                    Memphis, TN 38104
                                    Telephone: (901) 544-0133
                                    Facsimile: (901) 544-0111
                                    Email: faye.williams@eeoc.gov
                                    Markeisha.savage@eeoc.gov



                                    CUMMINS INC.

                                     s/Ellen E. Boshkoff
                                    Ellen E. Boshkoff (Ind. #16365-49)
                                    Sarah V. Bowers (Ind. #31232-49)
                                    Angela N. Johnson (Ind. #32025-71)
                                    FAEGRE BAKER DANIELS LLP
                                    300 North Meridian Street, Suite 2700

                                       9

   Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 9 of 32 PageID #: 285
                                 Indianapolis, Indiana 46204
                                 Telephone: (317) 237-0300
                                 Facsimile: (317) 237-1000
                                 Email: ellen.boshkoff@FaegreBD.com
                                 Sarah.bowers@FaegreBD.com
                                 Angela.Johnson@FaegreBD.com

                                 George A. Stohner (Cal. #214508)

                                 FAEGRE BAKER DANIELS LLP
                                 11766 Wilshire Boulevard, Suite 750
                                 Los Angeles, California 90025
                                 Telephone: (310) 500-2090
                                 Facsimile: (310) 500-2091
                                 Email: George.stohner@FaegreBD.com

                                 John E.B. Gerth (TN BPR 024439)

                                 WALLER LANSDEN DORTCH & DAVIS LLP
                                 511 Union Street, Suite 2700
                                 Nashville, Tennessee, 37219
                                 Telephone: (615) 850-6380
                                 Facsimile: (615) 244-6804
                                 Email: jeb.gerth@wallerlaw.com




                                   10

Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 10 of 32 PageID #: 286
                               EXHIBIT A

                         APPLICABLE POLICIES




                                   11

Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 11 of 32 PageID #: 287
CORP-00-05-04-00; Rev: 4 - Equal Employment Opportunity and Affirmative Action Pol... Page 1 of 5
    3/1



     Create DCR




Cummins Inc
Corporate Offices Building
Box 3005, 500 Jackson St. Columbus, IN 47201

                              For Reference Only. Not Valid if Printed.


THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION. Its use is restricted
to employees with a need to know and third parties with a need to know and who have
signed a non-disclosure agreement.
            Policies and Procedures

Title: Equal Employment Opportunity and Affirmative Action Doc Number CORP-00-05-04-00
       Policy                                              Revision: 4

Department:                              Approved & Released        Implementation Date:
Corporate                                                           04/03/2015
                                        Policies and Procedures
Area:
World Wide
Type of Document:                                              Review Period - 728 Days
Policy


1.0 Purpose:

          This policy documents Cummins' commitment to equal employment opportunity and
          affirmative action.


2.0 Scope:

          This policy applies directly to all U.S. operations and serves as a guide for all other
          operations worldwide.



          Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 12 of 32 PageID #: 288
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/9188E4AE... 1/5/2017
CORP-00-05-04-00; Rev: 4 - Equal Employment Opportunity and Affirmative Action Pol... Page 2 of 5
   3/1


3.0 Reference:

         Civil Rights Act of 1964; Age Discrimination in Employment Act of 1967;
         Executive Order 11246; Section 503 of the Rehabilitation Act of 1973; and
         Section 402 of the Vietnam Era Veterans' Readjustment Assistance Act of 1974.


4.0 Definitions:

         EEO -
         Equal Employment Opportunity

         AA -
         Affirmative Action


5.0 Policy

         It is Cummins' policy to provide equal employment opportunity worldwide for all its
         employees without regard to race, gender, color, disability, national origin, age,
         religion, union affiliation, sexual orientation, veteran status, citizenship, gender
         identity and/or expression, or other status protected by law. This applies to hiring,
         recruitment, development, promotion, transfer, demotion, layoff, termination, rate of
         pay, benefits, selection for training (including apprenticeship), and all other aspects of
         employment.

         Cummins will comply with its equal employment opportunity objectives by taking
         affirmative action within each organizational UNIT (i.e., cost center, such as a
         corporate group, plant, or subsidiary) and establishing, pursuant to Executive Order
         11246, annual Affirmative Action Programs for its US operations. The programs will
         consist of result oriented procedures, with goals and timetables, as required, designed
         to prevent discrimination and assure equal opportunities for minorities (Blacks and
         African Americans, American Indians and Alaska Natives, Hispanics and Latinos,
         Asians, Pacific Islanders and Native Hawaiians) and women.

         Cummins will comply with the provisions of Section 503 of the Rehabilitation Act of
         1973 and Section 4212 of the Vietnam Era Veterans' Readjustment Assistance Act of
         1974 by taking affirmative action within each organizational UNIT (i.e., cost center,
         such as a corporate group, plant, or subsidiary) and establishing annual Affirmative
         Action Programs for protected veterans and individuals with disabilities for its US.
         operations. These programs will consist of result oriented procedures, with measurable
         objectives, quantitative analyses, and internal audit and reporting systems, as required,
         designed to prevent discrimination and assure equal opportunities for protected
         veterans (disabled veterans, recently separated veterans, Armed Forces service medal


         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 13 of 32 PageID #: 289
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/9188E4AE... 1/5/2017
CORP-00-05-04-00; Rev: 4 - Equal Employment Opportunity and Affirmative Action Pol... Page 3 of 5
   3/1


         veterans, or active duty wartime or campaign badge veterans) and individuals with
         disabilities. This procedure describes and outlines the implementation of Cummins'
         equal employment opportunity and affirmative action policies.

         This procedure describes and outlines the implementation of Cummins' equal
         employment opportunity and affirmative action policies.

         A. The Human Resources Department's responsibilities include:
              1. Training basic concepts in affirmative action to Management.
              2. Reviewing affirmative action statistical reports and raising issues to
              Management.
              3. Assisting Management in the implementation and documentation of good faith
              efforts to eliminate underutilization.
              4. Locating and recruiting qualified personnel needed to achieve affirmative
              action goals.
              5. Maintaining a human resources database for EEO and AA reporting.

         B. Management's responsibilities include:
             1. Understanding basic concepts in affirmative action and how these concepts
             apply to their location.
             2. Taking action to address issues raised.
             3. Designing and implementing good faith efforts to eliminate underutilization.
             4. Ensuring there is no harassment or discrimination in the workplace.
             5. Dealing with any employees charged with acts of discrimination or harassment
             towards other employees.

         C. The Corporate Compliance Manager's responsibilities include:
              1. Assuring development of the annual Affirmative Action Plans.
              2. Implementing (through the line organizations) and monitoring the Company's
              EEO program and Affirmative Action Plans.
              3. Recommending corporate policy.
              4. Assisting the Management of each organizational unit in the development of
              specific affirmative action goals and objectives.
              5. Interpreting EEO policy and the Affirmative Action Plans and their objectives
              for the management of all U.S. organizational units.
              6. Designing and implementing audit systems that measure and report the
              effectiveness of affirmative action programs.
              7. Reporting to regulatory agencies (EEOC, OFCCP, etc.).
              8. Interpreting and analyzing affirmative action matters for senior management.

         D. The Law Department's responsibilities include:
              1. Providing legal counsel and training to Cummins' staff on EEO and AA
              legislation, regulations, and pending issues.
              2. Responding to charges of discrimination filed with regulatory agencies and

         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 14 of 32 PageID #: 290
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/9188E4AE... 1/5/2017
CORP-00-05-04-00; Rev: 4 - Equal Employment Opportunity and Affirmative Action Pol... Page 4 of 5
     3/1


               state and federal courts.

Associated Documents:
Associated Quality System Documents - None




Document Revision History:
Revision: 4                      Date Created: 09/25/2002          Last Approval Date: 04/03/2015
                                 Date of Last Revision: 04/03/2015
Document Author:                          Document Manager:
Martha Heady Messman                      John O Gaidoo


Reason for Change:
Revision:        Sec/Para Changed           Change Made:                                                      Date
0                N/A                        Initial Issue of Policy in QSI                                    9/25/2002
1                5.0                        Added phrase to cover gender identity and/or expression           11/2/2006
2                5.0                        Added wording to cover Native Hawaiians, veterans and             11/30/2007
                                            disabled persons
3                5.0                        changed paragraph 1 to include "other status protected by law."   3/12/10
4                                           Made revisions pursuant to new Section 503 & Section 4212         12/19/2014
                                            requirements

    Notification List

Approvals:
    First Approver's Signature

Name: John O Gaidoo/Corp/Cummins                Apr 2, 2015 04:45:59 PM EDT - Approved by: John O
Title: Corporate Counsel                        Gaidoo/Corp/Cummins
   Second Approver's Signature

Name: Sharon Barner/Corp/Cummins                 Apr 3, 2015 09:24:56 AM EDT - Approved by: Sharon
Title: Vice President - General Counsel          Barner/Corp/Cummins


Document History Section:
09/25/2002 - Document Created by: Robert M Decker
09/25/2002 - Author changed to Dan T Del Genio by Robert M Decker
09/25/2002 - Manager changed to Marya M Rose by Robert M Decker
9/25/02 - Document submitted for Approval by: Robert M Decker
9/26/2002 - Approved by: Ian D Brook
10/02/2002 - First Backup Notification Sent to Robert M Decker
10/2/02 - Approved by: Marya M Rose



           Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 15 of 32 PageID #: 291
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/9188E4AE... 1/5/2017
CORP-00-05-04-00; Rev: 4 - Equal Employment Opportunity and Affirmative Action Pol... Page 5 of 5
   3/1



10/3/02 - Approved by: Jean Blackwell
10/3/02 - Approved and Released Revision No.: 0
DOCUMENT AUDITED FOR TIMELINESS -- Oct 1, 2004 02:08:05 PM EST by Marya M Rose
Oct 29, 2006 04:01:38 PM EST - First Review Escalation Sent to John Phillips
Nov 2, 2006 10:27:32 AM EST - Document Modified by: Dan T Del Genio
Nov 2, 2006 12:36:47 PM EST - Document submitted for Approval by: John Phillips
Nov 2, 2006 12:37:00 PM EST - Approved by: John Phillips/Ind/Cummins
Nov 2, 2006 01:48:05 PM EST - Approved by: Marya M Rose/Corp/Cummins
Nov 9, 2006 06:50:20 AM EST - First Backup Notification Sent to n
Nov 16, 2006 07:18:28 AM EST - Second Backup Notification Sent to n
Nov 16, 2006 07:19:11 AM EST - First Overdue Approval Escalation Sent to John Phillips
Nov 23, 2006 06:33:13 AM EST - Second Overdue Approval Escalation Sent to John Phillips
Nov 24, 2006 07:57:26 AM EST - Approved by: Jean Blackwell/Corp/Cummins
Nov 24, 2006 07:57:39 AM EST - Approved and Released Revision No.: 1
Nov 30, 2007 02:45:39 PM EST - Document Modified by: Dan T Del Genio
Nov 30, 2007 02:49:24 PM EST - Document submitted for Approval by: Dan T Del Genio
Nov 30, 2007 05:04:03 PM EST - Final Approval Cleared by: John Phillips
Nov 30, 2007 05:11:51 PM EST - Document submitted for Approval by: John Phillips
Nov 30, 2007 05:12:09 PM EST - Approved by: John Phillips/Ind/Cummins
Dec 14, 2007 03:32:31 AM EST - First Overdue Approval Escalation Sent to John Phillips
Dec 14, 2007 10:03:55 AM EST - Approved by: Marya M Rose/Corp/Cummins
Dec 14, 2007 11:37:30 AM EST - Approved by: Jean Blackwell/Corp/Cummins
Dec 14, 2007 11:37:41 AM EST - Approved and Released Revision No.: 2
Mar 19, 2008 05:06:21 PM EDT - Author changed to Vanessa E Hunter/Corp/Cummins by Drexel
Matthews/Corp/Cummins
Jan 9, 2009 01:57:43 PM EST - Document Modified by: Vanessa E Hunter
Mar 9, 2010 10:10:24 AM EST - Author changed to Dan T Del Genio/Corp/Cummins by John Phillips/Ind/Cummins
Mar 12, 2010 01:55:10 PM EST - Document submitted for Approval by: Dan T Del Genio
Mar 12, 2010 03:32:21 PM EST - Approved by: John Phillips/Ind/Cummins
Mar 12, 2010 04:26:42 PM EST - Approved by: Marya M Rose/Corp/Cummins
Mar 19, 2010 01:40:13 AM EST - First Backup Notification Sent to Mark Sifferlen
Mar 26, 2010 01:40:26 AM EST - First Overdue Approval Escalation Sent to John Phillips
Mar 26, 2010 04:11:26 PM EDT - Approved by: Dan T Del Genio/Corp/Cummins
Mar 26, 2010 04:11:35 PM EDT - Approved and Released Revision No.: 3
Mar 18, 2012 11:26:27 AM EDT - Manager changed to John O Gaidoo/Corp/Cummins by Dan T Del
Genio/Corp/Cummins
Audited for accuracy & relevance -- Mar 23, 2012 04:00:14 PM EDT by John O Gaidoo
Jun 19, 2014 02:13:48 AM EDT - Final Review Escalation Sent to John Phillips
Dec 18, 2014 12:14:16 PM EST - Author changed to Martha Heady Messman/Corp/Cummins by John
Phillips/Ind/Cummins
Dec 19, 2014 11:44:50 AM EST - Document Modified by: Martha Heady Messman
Dec 19, 2014 11:52:27 AM EST - Document submitted for Approval by: Martha Heady Messman
Dec 19, 2014 01:08:34 PM EST - Approved by: John Phillips/Ind/Cummins
Jan 16, 2015 02:42:28 AM EST - Final Overdue Approval Escalation Sent to John Phillips
Apr 2, 2015 04:27:40 PM EDT - Final Approval Cleared by: John Phillips
Apr 2, 2015 04:30:07 PM EDT - Document submitted for Approval by: John Phillips
Apr 2, 2015 04:45:59 PM EDT - Approved by: John O Gaidoo/Corp/Cummins
Apr 3, 2015 09:24:56 AM EDT - Approved by: Sharon Barner/Corp/Cummins
Apr 3, 2015 09:25:03 AM EDT - Approved and Released Revision No.: 4




         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 16 of 32 PageID #: 292
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/9188E4AE... 1/5/2017
CORP-00-11-06-00; Rev: 2 - Employee Non-retaliation Policy                                   Page 1 of 5
    3/1



     Create DCR




Cummins Inc
Corporate Offices Building
Box 3005, 500 Jackson St. Columbus, IN 47201

                                For Reference Only. Not Valid if Printed.


THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION. Its use is restricted to
employees with a need to know and third parties with a need to know and who have signed a
non-disclosure agreement.
            Policies and Procedures

Title:    Employee Non-retaliation Policy                             Doc Number CORP-00-11-06-00
                                                                      Revision: 2
Department:                            Approved & Released Policies   Implementation Date:
Corporate                                                             12/03/2015
                                             and Procedures
Area:
World Wide
Type of Document:                                               Review Period - 728 Days
Policy


         1.0 Purpose

         This policy establishes protections against retaliation for employees who raise concerns or
         who report violations of the Code of Business Conduct, Company policies or the law.

         All employees have a responsibility to report suspected violations of the Code of Business
         Conduct, Company policies, or the law. It is the responsibility of Cummins to ensure
         reports are properly investigated and resolved without retaliation. By establishing an
         environment where employees are encouraged to report suspected violations without fear
         of retaliation, we encourage employees to take ownership of ethical behavior, we help
         protect the Company’s reputation, and we increase stakeholder confidence.


         2.0 Scope

          Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 17 of 32 PageID #: 293
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/F9E047C0... 1/5/2017
CORP-00-11-06-00; Rev: 2 - Employee Non-retaliation Policy                               Page 2 of 5
   3/1




     This policy applies to the employees of Cummins Inc. entities worldwide in which
     Cummins Inc. has a controlling ownership interest or management responsibility. This
     includes subsidiaries, joint ventures, affiliated companies and distributors. If Cummins Inc.
     does not have a controlling ownership interest or management responsibility in the
     subsidiary, joint venture, affiliated company or distributor, Cummins will take reasonable
     steps to require the entity to have a written policy addressing the issues addressed in this
     policy and will take reasonable steps to ensure the entity complies with the law.


     3.0 Policy

     The Company is committed to providing a workplace conducive to open discussion of its
     business practices and where employees are encouraged to report concerns and raise
     issues. We will comply with all applicable laws that protect employees against unlawful
     discrimination or retaliation as a result of their lawfully reporting information regarding
     violations of the Code of Business Conduct, Company policies or practices, or other
     violations by the Company or its agents of any applicable law or regulation. Specifically,
     Company policy prevents any employee from being subject to disciplinary or retaliatory
     action by the Company or any of its employees or agents as a result of the employee’s:
                raising any concerns or making a complaint under the Company’s various
                reporting processes as described in Section 5.0; or
                disclosing information to a government, regulatory, or law enforcement
                agency, where the employee has reasonable cause to believe that the
                information discloses a violation or possible violation of any applicable law,
                statute or regulation; or
                providing information, causing information to be provided, filing, causing to
                be filed, testifying, participating in a proceeding filed or about to be filed, or
                otherwise assisting in an investigation or proceeding regarding any conduct that
                the employee reasonably believes involves a violation of any applicable law or
                regulation, including rules or regulations of the Securities and Exchange
                Commission, or any other regulatory agency in any country.

             However, employees who file reports or provide evidence which they know to be
             false or without a reasonable belief in the truth and accuracy of such information will
             not be protected by the above policy statement and may be subject to disciplinary
             action. To receive protection under this policy, the employee does not have to be
             right, but they must believe that they are providing truthful and accurate information.

          In cases of company led investigations, Cummins will protect the confidentiality of
          the reporter, or any employee that provides information relating to the investigation,
          to the greatest extent possible.
     4.0 What is Retaliation?

             Retaliation is any adverse action, taken by an employer, against an employee who
             provided information about a potential violation of law, regulation, or company

         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 18 of 32 PageID #: 294
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/F9E047C0... 1/5/2017
CORP-00-11-06-00; Rev: 2 - Employee Non-retaliation Policy                             Page 3 of 5
   3/1


             policy which he or she believed to be accurate and truthful.

             Retaliation can take many forms. There are obvious examples, such as an employee
             being terminated or demoted as a result of making a lawful complaint, but there are
             less obvious cases of retaliation that may be more subtle. Such examples include
             withholding pay raises or bonuses, reassignment, excluding an employee from team
             meetings, denying career or promotion opportunities, or giving a negative
             performance review as a result of the employee reporting an issue. Cummins
             prohibits all forms of retaliation.

     5.0 Where to Go for Assistance

This policy applies to all Cummins employees everywhere. If you become aware of any action
that you believe is not consistent with this policy, the applicable law or the Company's Code of
Business Conduct, you can seek assistance by contacting:

     Your Supervisor;
     Human Resources;
     The Law Department;
     The Ethics and Compliance Department; or
     Your Business leader


How to Contact the Law Department

Contacts for the Law Department can be found on Corporate Legal’s Cummins Connect page.
You can also send an email to law.department@cummins.com and you will be contacted by the
appropriate individual.

How to Contact the Ethics and Compliance Department

To contact the Ethics and Compliance department please send an email to
ethicsandcompliance@cummins.com and you will be contacted by the appropriate individual.

Ethics Help Line

Cummins Ethics Help Line. You can access the Ethics Help Line by going to
ethics.cummins.com on your internet browser. You can make your report on-line or locate a
phone number that you can use to call in your concerns.

Associated Documents:




         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 19 of 32 PageID #: 295
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/F9E047C0... 1/5/2017
CORP-00-11-06-00; Rev: 2 - Employee Non-retaliation Policy                                                      Page 4 of 5
     3/1


CORP-11-06-00-00 -- Accounting - Auditing - and Internal Controls and Disclosure Practices Complaint Procedure




Document Revision History:
Revision: 2                      Date Created: 04/15/2003                 Last Approval Date: 12/03/2015
                                 Date of Last Revision: 12/03/2015
Document Author:
Mark Sifferlen


Reason for Change:
Revision:        Sec/Para Changed         Change Made:                                                        Date
0                N/A                      Initial Issue of Document                                           4/24/2003
                                          minor updates, needs updated approvers also.                        8/17/2009
2                all                      updates to process and approvers, better explanations of retaliation January, 2013
                                          update reference to Cummins Connect
    Notification List

Approvals:
    First Approver's Signature

Name: Sharon Barner/Corp/Cummins              Nov 28, 2015 02:29:13 PM EST - Approved by: Sharon Barner/Corp/Cummins
Title: Vice President - General Counsel
   Second Approver's Signature

Name: Mark Sifferlen/Corp/Cummins              Nov 30, 2015 07:26:19 AM EST - Approved by: Mark
Title: VP of Ethics and Compliance             Sifferlen/Corp/Cummins
   Third Approver's Signature

Name: Jill E Cook/Auto/Cummins                 Dec 3, 2015 01:13:15 PM EST - Approved by: Jill E Cook/Auto/Cummins
Title: Vice President - Human Resources


Document History Section:
04/15/2003 - Document Created by: Robert M Decker
04/17/2003 - Author changed to Dave C Wright by Robert M Decker
04/21/2003 Document Manager Notified by: Dave C Wright
4/24/03 - Document submitted for Approval by: Robert M Decker
4/25/2003 - Approved by: Ian D Brook
4/25/03 - Approved by: Marya M Rose
4/25/03 - Approved and Released Revision No.: 0
DOCUMENT AUDITED FOR TIMELINESS -- Apr 18, 2005 08:41:04 AM EST by Dave C Wright
May 16, 2007 02:44:21 PM EDT - First Review Escalation Sent to John Phillips
DOCUMENT AUDITED FOR TIMELINESS -- May 16, 2007 04:20:41 PM EDT by Dave C Wright
Mar 19, 2008 04:52:57 PM EDT - Author changed to Mark Sifferlen/Corp/Cummins by Drexel Matthews/Corp/Cummins
Mar 19, 2008 04:53:24 PM EDT - Manager changed to Mark Sifferlen/Corp/Cummins by Drexel Matthews/Corp/Cummins
Jun 12, 2009 07:29:36 AM EDT - First Review Escalation Sent to John Phillips
Jul 12, 2009 03:12:36 AM EDT - Second Review Escalation Sent to John Phillips


           Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 20 of 32 PageID #: 296
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/F9E047C0... 1/5/2017
CORP-00-11-06-00; Rev: 2 - Employee Non-retaliation Policy                               Page 5 of 5
   3/1


Aug 11, 2009 03:24:23 AM EDT - Final Review Escalation Sent to John Phillips
Aug 17, 2009 09:25:32 AM EDT - Document Modified by: Mark Sifferlen
Jan 22, 2013 08:53:57 AM EST - Document submitted for Approval by: Mark Sifferlen
Feb 5, 2013 01:30:08 AM EST - First Overdue Approval Escalation Sent to John Phillips
Feb 5, 2013 11:15:49 PM EST - Approved by: Sharon Barner/Corp/Cummins
Feb 6, 2013 08:05:43 AM EST - Document Modified by: Mark Sifferlen
Apr 29, 2013 12:49:28 PM EDT - Document submitted for Approval by: Mark Sifferlen
May 14, 2013 01:39:09 PM EDT - Approved by: Sharon Barner/Corp/Cummins
May 14, 2013 01:41:30 PM EDT - Approved by: Mark Sifferlen/Corp/Cummins
May 14, 2013 01:59:08 PM EDT - Approved by: Jill E Cook/Auto/Cummins
May 14, 2013 01:59:12 PM EDT - Approved and Released Revision No.: 1
Aug 10, 2015 01:30:08 AM EDT - Final Review Escalation Sent to John Phillips
Nov 12, 2015 01:35:25 PM EST - Document Modified by: Mark Sifferlen
Nov 12, 2015 01:41:44 PM EST - Document submitted for Approval by: Mark Sifferlen
Nov 26, 2015 01:48:29 AM EST - First Overdue Approval Escalation Sent to John Phillips
Nov 28, 2015 02:29:13 PM EST - Approved by: Sharon Barner/Corp/Cummins
Nov 30, 2015 07:26:19 AM EST - Approved by: Mark Sifferlen/Corp/Cummins
Dec 3, 2015 01:13:15 PM EST - Approved by: Jill E Cook/Auto/Cummins
Dec 3, 2015 01:13:20 PM EST - Approved and Released Revision No.: 2




         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 21 of 32 PageID #: 297
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/F9E047C0... 1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 1 of 9
    3/1



     Create DCR




Cummins Inc.
Corporate Offices Building
Box 3005 500 Jackson St. Columbus, IN 47201

                             For Reference Only. Not Valid if Printed.


THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION. Its use is restricted
to employees with a need to know and third parties with a need to know and who have
signed a non-disclosure agreement.
            Policies and Procedures

Title: Addressing Treatment of Each Other At Work Policy          Doc Number CORP-05-00-01
          Violations                                              Revision: 8

Department:                              Approved & Released      Implementation Date:
Human Resources                                                   11/05/2002
                                        Policies and Procedure
Area:
USA
Type of Document:                                            Review Period - 728 Days
Procedural Control


1.0 Purpose:
1.1 The Treatment of Each Other at Work Policy, which
includes our
Anti-Harassment stand, defines what treating each person with
dignity
and respect means. The attached procedures are a framework
for dealing
with violations of The Policy.

1.2 Given the seriousness of this issue, management wants
people to


          Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 22 of 32 PageID #: 298
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...       1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 2 of 9
   3/1


identify violations and ask for assistance. Management
commits its
personal support to individuals who identify violations of
The
Policy, and will ensure confidentiality is maintained to the
extent
possible. Management will ensure an unbiased investigation.
It is
the intent of the following procedure that:

  1.2.1 Suspected violations receive prompt and serious
attention.

  1.2.2 The proper application of this procedure is the
responsibility
 of the management in the area in which a problem has
occurred.

  1.2.3 Human Resources will provide the leadership needed
to ensure the
 correct application of this procedure.

  1.2.4 Suspected violations will be resolved at the lowest
possible
    level with the fewest people involved.

  1.2.5 Those involved are expected to maintain
confidentiality and
 share information on a "need to know" basis only.

  1.2.6 There will be no adverse action taken against any
employee who,
 in good faith, reports a violation of The Policy.

1.3 If you believe you may have experienced or observed a
violation of
The Policy, but are not sure, or if you need to talk with
someone
confidentially about a situation before deciding if or how to
take
action, you can call any of the following people:

   1.3.1       your direct supervisor or other member of management

   1.3.2       your local Human Resource representative;

         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 23 of 32 PageID #: 299
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 3 of 9
   3/1




   1.3.3       the office of Investigations (812-377-5111);

   1.3.4 the office of the Vice President - Cummins Business
   Services (812-377-4120)

  1.3.5        the confidential 1-800 ethics help line (800-671-
9600)

1.4 These people will help you sort through the situation in
a
confidential manner and can assist in addressing the
situation. If
you have such concerns, don't hesitate to call and talk with
someone
who can help. Delay in these situations usually only results
in
further problems. The following sections describe the
specific
procedure for addressing Treatment of Each Other at Work
Policy
violations.

2.0 Scope:
This procedure has corporate scope including all base
business and wholly owned subsidiaries.

3.0 Reference:
CORP-00-05-00-00

4.0 Definitions:

5.0 Policy Statements/Statement of Work:
5.1 Reporting and Investigating
5.1.1 If you experience a Treatment issue in your own area from
someone other than your own supervisor, you should:

A. Address the person exhibiting the unwanted behavior.

1. As soon as possible, tell the person specifically what
behavior is            unwanted and tell him/her to stop.

2. Document the conversation.
a. When you have addressed the problem with the
              person involved, document what was said and what

         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 24 of 32 PageID #: 300
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 4 of 9
     3/1


             understanding was reached.
b. Documentation is important in that if you share
             it with the individual it helps the person
involved
             "hear" what you have said. Documentation also
             provides a record of what took place if the
issue
             needs to be pursued in the future.

3. In most cases, you should inform your supervisor of
       the problem and share the content and outcome of your
       conversation with the individual involved. Your
       supervisor will:

a. Make note of the incident and file it with Human
             Resources.
b. Determine if further action is warranted.

      B.      If the person does not stop the unwanted behavior, has
             had a pattern of unwanted behaviors, or if you are
             uncomfortable addressing the person directly, contact
your
             supervisor, area Human Resources Representative, or
other
             designated resources for counsel and assistance. Your
             supervisor will:

1.         Document the incident.
2.         Report the incident to Human Resources.
3.         Take responsibility for investigating the problem.
               (If the offending employee works in another area,
your
                supervisor will investigate the matter jointly with
the
       offending employee's supervisor)
  4. Determine the appropriate level of corrective action
(s),                       if any. (Refer to Section 5.3.)
5. Notify the offending employee of the corrective action
       to be taken.
6. Document the findings of the investigation and the
       corrective action, if any, to be taken. File the
       documentation with the appropriate Human Resource's
       office.
7. Inform you of his/her findings and if corrective action


           Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 25 of 32 PageID #: 301
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 5 of 9
     3/1


                was taken.

5.1.2 If you believe your supervisor has violated The Policy,
you
     should:

  A. Immediately notify your next level of supervision
and/or
      the area Human Resources Manager.
  B. The next level of supervision is responsible for
      investigating and taking corrective action.
  C. The appropriate Human Resource office is responsible
for
      ensuring that the investigation and corrective action
steps
      listed under Section 5.1 are followed.

5.2 Corrective Action Steps and Documentation

5.2.1 Exempt and Non-Bargaining Unit Employees
      Discipline of exempt and Non-Bargaining Unit employees
is based
     on the determination of the appropriate discipline
measure given
     the offense.

   A.        In determining the appropriate corrective action,
            Managers will take into account the degree to which the
            behavior is:

1.         Explicitly denigrating towards a particular person
               or group.
2.         Physically threatening or involves physical contact
3.         Sexually explicit
4.         Repetitive
5.         Intimidating or threatening to one's job/career
                opportunities
6.         Verbally offensive, suggestive, threatening,
                intimidating, abusive or violent
7.         Physically violent or abusive
8.         Destructive of property and/or
9.         Creates an unpleasant environment for a person or
                group

   B. The discipline measures include, but are not limited to

           Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 26 of 32 PageID #: 302
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 6 of 9
     3/1


           the following:

1.   Verbal warning/reprimand which is documented, but
          not formally in the employee's file. However, the
          Supervisor and Human Resources will maintain an
informal
          record of the warning/reprimand for a period of time
          deemed appropriate by the supervisor and Human
          Resources;
2. Written documented warning/reprimand;
3. Personnel Action Profile such as demotion, job
          reassignment, pay reduction or suspension without
pay;
          and/or
4. Termination/discharge.
5. In addition to discipline, mandatory education
          and/or counseling can be stipulated as a requirement
          with the above discipline measures.

   C. The supervisor is responsible for ensuring that formal
     discipline documentation (except verbal
warning/reprimands)
     are appropriately filed in the individual employee's
     performance file in the Human Resources office.

The documentation should include:

1. Details of the incident.
a. Record of meeting in which the incident was
             discussed with the employee.
b. Discipline action that was taken.
c. Time period written warnings/reprimands are to
             remain active in the file. Note:
warning/reprimands are
             always kept even after they become inactive.
d. Signature by the employee and the appropriate level
             of management.

5.2.2 Bargaining Unit Employees

  A. Discipline of bargaining unit employees will be in
    accordance with the current discipline process respective
to
    each bargaining unit.


           Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 27 of 32 PageID #: 303
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 7 of 9
   3/1


   B. In addition to discipline, mandatory education and/or
     counseling can be stipulated as a requirement of the
     progressive discipline measures.

   C. Documentation will be maintained consistent with current
     filing procedures for corrective action.

5.2.3 A summary of all serious allegations and formal
corrective action
       cases are to be entered into the Corporate
Investigation Database
       by Human Resources.

5.2.4        Review Process

  A. To maintain consistency in our application of The
Policy, line
    organizations will maintain a Review Process to be
followed
    whenever corrective action is taken.

  B. Review by the Corporate Office of Investigations is
required
     when:

1. An employee will be terminated as the result of findings
       in an investigation.

2. The investigation            was triggered by allegations of the use
         of specific            sexual, racial, or other offensive
language or behavior            explicitly
        forbidden in            the Treatment of Each Other at Work
Policy.

6.0 Special Circumstances:

7.0 Measures of Performance:

8.0 Appendices:
8.1 MANAGEMENT RESPONSIBILITY

8.1.1 Managers are held accountable for maintaining a
workplace free of
harassing and threatening behavior and fostering an
environment

         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 28 of 32 PageID #: 304
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations     Page 8 of 9
   3/1


where employees are treated with dignity and respect. It is
expected
that managers will take swift and decisive action on any
incident
involving a violation of The Policy that is brought to their
attention. (In addition, they are responsible for dealing
with
violations of The Policy that occur in their areas that they
SHOULD
have known about given effective day-to-day management of
their
people.)

8.1.2        This requires that they manage the following tasks:

       a. Model the behavior outlined in The Policy.
    b. Train and Coach their employees on The Policy and its
    application.
    c. Assist employees in resolving differences.
    d. Maintain an open door policy for employees to discuss
concerns.
    e. Lead investigations into violations of The Policy,
with Human
Resource assistance when:
    e.1 An issue is raised directly to the supervisor by an
employee
    e.2 An issue is raised anonymously by an employee
    e.3 The supervisor observes a violation of The Policy
    e.4 The supervisor otherwise becomes aware of a violation
of The
    Policy.
    f. Resolve issues and take corrective action in an
expedient
    manner.
    g. Notify/involve Human Resources, Legal Department, and
Labor
    Relations when appropriate.

9.0 Safety & Environmental Information:

10.0 Associated Documents:




         Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 29 of 32 PageID #: 305
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...     1/5/2017
CORP-05-00-01; Rev: 8 - Addressing Treatment of Each Other At Work Policy Violations            Page 9 of 9
     3/1


Associated Quality System Documents - None




11.0 Document Revision History:
Revision: 8                      Date Created: 02/25/2002          Last Approval Date: 11/05/2002
                                 Date of Last Revision: 11/05/2002
Document Author:                       Document Manager:
Susan L Niccum                         Sondra K Bolte


12.0 Reason for Change:
Revision:        Sec/Para Changed         Change Made:                                        Date
1                N/A                      Initial Issue of Document


    13.0 Notification List

14.0 Approvals:
    First Approver's Signature

Name: Sondra K Bolte                          10/18/2002 - Approved by: Sondra K Bolte
Title: Director - HR Investigations
   Second Approver's Signature

Name: Jill E Cook                              11/5/02 - Approved by: Jill E Cook
Title: Exec. Director HR


Document History Section:




           Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 30 of 32 PageID #: 306
http://cidcn20006.cidc.cummins.com/qsi/tqs/qs4reldc.nsf/QSIV_AllDocsbyTitle/B7EB20A...               1/5/2017
                                          EXHIBIT B

                                  NOTICE TO EMPLOYEES

This Notice is posted pursuant to a Consent Decree agreed to by Cummins and the Equal
Employment Opportunity Commission. The Consent Decree does not represent an admission of
liability by Cummins, its officers, agents, or successors.

It is unlawful under Title VII of the Civil Rights Act to discriminate with respect compensation
on the basis of sex. Under the Equal Pay Act, it is unlawful for an employer to pay wages to
employees of one sex at rates less than rates at which the employer pays wages to employees of
the opposite sex for substantially equal work on jobs the performance of which requires equal
skill, effort, and responsibility, and which are performed under similar working conditions
except where such payment is made pursuant to a seniority system, a merit system, a system
which measures earnings by quantity or quality of production, or a differential based on any
other factor other than sex.

Cummins is committed to maintaining a work environment free from discrimination. Cummins
does not tolerate or condone unequal pay for equal work. Unequal pay for equal work is a
violation of company policy as well as federal law.

If you believe you have been discriminated against, you have the right to seek assistance from:

       Equal Employment Opportunity Commission
       220 Athens Way #350
       Nashville, TN 37228
       Telephone: 1-800-669-4000
       TTY: 1-800-669-6820
       Website: www.eeoc.gov.

This Notice must not be altered, defaced, removed, or covered by any other materials.

                                             /s/
Date                                         Cummins Inc.




                                               12

  Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 31 of 32 PageID #: 307
Case 3:17-cv-01306 Document 67 Filed 03/29/19 Page 32 of 32 PageID #: 308
